Exhibit ENGLISH TRANSLATION OF THE BY-LAWS OF: GRUPO CASA SABA, S.A.B. DE C.V. NAME FIRST. The name of the Company shall be “Grupo Casa Saba” which shall always be followed by the words “Sociedad Anónima Bursátil de Capital Variable”, or the abbreviation “S.A.B. de C.V.” DOMICILE SECOND. The domicile of the Company shall be Mexico City, Federal District. The Company shall be permitted to establish branches or agencies, or offices in any place of the Mexican Republic or abroad, or agree to contractual addresses, without such agrrement being construed as a change of its corporate domicile. TERM THIRD. The term of the Company shall be indefinite. CORPORATE PURPOSE FOURTH.- The company’s purpose is to: 1. Promote, incorporate, organize, exploit and participate in the capital stock and assets of all type of commercial or civil companies, associations or industrial, commercial, service or other concerns, both domestic and foreign, and participate in the management or liquidation thereof. 2. Manufacture, produce, purchase, sell, process, distribute, export and import all types of products permitted by law and, generally, all types of domestic or foreign goods or merchandise, whether in the form of raw materials, semi-finished or finished products and whether pre-assembled or unassembled, and to trade them in any manner whatsoever either for its account or the account of others. 3. Acquire, transfer and, generally, negotiate with all types of shares of stock, partnership interests and securities. 4. Provide, contract and receive all types of technical, consulting and advisory services, and enter into contracts or agreements in connection therewith. 5. Enter into all types of agreements with the Federal Government or any local governments or public or private entities, individuals or corporations, whether domestic or foreign. 1 6. Issue, subscribe, accept, endorse and guarantee credit instruments, securities and other instruments permittedby law. 7. Acquire, transfer, lease, sublease and permit the use, enjoyment, disposition or, generally, exploitation of all types of personal and real property, including their parts or appurtenances or the rights in rem over them. 8. Provide or receive all types of technical and professional assistance and services. 9. Obtain and grant all types of loans, providing and receiving specific guaranties thereof; issue debentures and notes; accept, draw, endorse or guarantee all types of credit instruments and other documents evidencing credit rights, and grant all types of bonds or guaranties with regard to the obligations assumed or the instruments issued or accepted by third parties. 10. Register, purchase, lease, assign, renew, evidence the use and dispose of trademarks, patents, certificates of invention, trade names, industrial designs, commercial advertisements, model registrations, copyrights, inventions and processes and all other industrial and intellectual property rights. 11. Establish, lease, operate and hold plants, factories, workshops, warehouses, facilities, offices and agencies in Mexico or abroad. 12. Act as commission agent and mediator, and agree to serve as representative of all types of business concerns. 13. Generally, to carry out all types of commercial transactions and enter into all types of contracts, agreements and transactions of any nature whatsoever, in accordance with the law and its by-laws. NATIONALITY FIFTH. The Company is of Mexican nationality. Any foreign national that may now or hereafter acquire any interest or share in the Company’s equity, formally agrees with the Ministry of Foreign Affairs to be treated as a Mexican national in respect of such share and of the properties, rights, concessions, participations or interests held by the company or of the rights and obligations arising from any agreements to which the Company may be a party with Mexican authorities, and therefore not to invoke the protection of his government under the penalty, in case of violation of such agreement, to forfeit in favor of the Mexican government any shares acquired thereby. CAPITAL STOCK AND SHARES SIXTH.- The capital stock is variable and shall have no limited. The minimum fixed capital not subject to withdrawal is the amount of $167,730,000.00 (ONE HUNDRED SIXTY SEVEN MILLION SEVEN HUNDRED THIRTY THOUSAND PESOS 00/).The minimum fixed capital not subject to withdrawal shall be represented by 265,149,080 shares of common stock with no par value, issued in registered form, of the Company’s “Sole Series”. 2 The participation of foreign equity in the company shall in all cases be subject to the provisions of the applicable laws. ISSUANCE OF SHARES FOR PUBLIC OFFERING SEVENTH. The Company may issue non-subscribed shares of any class or series of its capital stock, which shall be maintained in the Company’s treasury for their delivery upon their subscription pursuant Article 53 of the Securities Market Law. The right of first refusal referred to in Article 132 of the General Law of Mercantile Companies shall be required to be expressly waived during the extraordinary shareholders’ meeting held to approve the issuance of the non-subscribed shares. Subject to the prior express authorization of the National Banking and Securities Commission and other applicable disposals, the Company may issue shares without voting rights, or any other corporative limitation, and shares with restricted voting rights pursuant Articles 112 and 113 of the General Law of Mercantile Companies. The shares without voting rights shall not be taken into account for the quorum of the shareholders meetings, meanwhile the limited voting shares or registered shall only be taken into account for the meetings that the shareholders of such shares will be called for the purpose to exercise its voting rights. At the moment ofissuance of the shares, without voting rights whether limited or registered, the shareholders meeting shall determine the rights of such shares.
